IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DAVID AND KATHLEEN STARK,                 : No. 234 WAL 2015
                                          :
                  Respondents             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
PEOPLES NATURAL GAS COMPANY,              :
LLC, AS SUCCESSOR-IN-INTEREST TO          :
EQUITABLE GAS COMPANY, LLC,               :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.